Title: To James Madison from David M. Randolph, 12 June 1807
From: Randolph, David M.
To: Madison, James



Dear Sir
Richmond 12th. June 1807

The high regard which I have at all times born for you, induce me to make an application upon a subject of great moment to my future interests; and if any considerations shall render the freedom improper in your view, I pray you to believe me incapable of an improper intention.
Finding that my affairs are becoming more and more imbarrassing with the increasing expences of my family, and at the same time wishing to provide for the members of that family already arrived at mature age for encountering the difficulties of life, I have yielded to the invitation, which the Mississippi country presents for speculations in the lands thereof; and since none offer a field more flattering than our newly organised territory beyond that river generally, but particularly a tract designated as the grant to Baron Bastrope, I beg leave to ask of you as an act of Kindness, and friendship, such observations respecting titles, as may guide my enterprise; and with regard to the grant abovementioned the superior view of that right which from official station, you may enjoy.  I shall be infinitely obliged by your giving me such advice as shall control my purpose.  I am with sentiments of continued esteem and unalterable respect, your obliged friend & Sert.

D M Randolph

